Citation Nr: 1536740	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral foot disability.

2.  Entitlement to service connection for a chronic disability of the neck and cervical spine.

3.  Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to October 1969.  Thereafter, she served on active duty in the United States Army from June 1974 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic bilateral foot disability, a chronic low back disability, and a chronic neck and cervical spine disability.

In September 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development, including obtaining outstanding pertinent medical records and providing the Veteran with medical examinations to obtain nexus opinions addressing the matters on appeal.  Following this development, the denial of VA compensation for a chronic bilateral foot disability, a chronic low back disability, and a chronic neck and cervical spine disability was confirmed and continued in a May 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2015 and the Veteran now continues her appeal.


FINDINGS OF FACT

1.  A chronic bilateral foot disability did not have its onset during active military service.

2.  A chronic disability of the neck and cervical spine did not have its onset during active military service.

3.  A chronic low back disability did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  A chronic bilateral foot disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A chronic disability of the neck and cervical spine was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed her service connection claim in April 2009, and a VCAA notice letter addressing the claims adjudicated on the merits herein was dispatched to her immediately thereafter in April 2009, prior to the initial adjudication of the issues in the July 2009 rating decision now on appeal.  The letter addressed these issues and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

The Veteran's available service treatment records and all relevant post-service clinical records from VA, the Social Security Administration (SSA), and private sources have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

At this juncture, the Board notes that the Veteran's service medical records for her first period of military service in the United States Marine Corps (USMC), from November 1968 to October 1969, are not available for review.  A response from the National Personnel Records Center (NPRC) to VA's request for these records indicates that no records relating to the Veteran's USMC service for the period from November 1968 to October 1969 were found and the NPRC had no information as to where they were presently located or even if they still existed.  Notwithstanding their unavailability, the Board finds that the available service treatment records currently associated with the evidence is sufficient for adjudication of the appeal.  The Board arrives at this conclusion based on a review of the Veteran's contentions, in which she very specifically attributed onset of her claimed disabilities of her feet, neck, and low back to her second period of military service in the United States Army, from June 1974 to April 1979, and the fact that her complete service treatment records for this second period of active duty have been obtained and associated with the claims file and provide a detailed picture of the Veteran's medical state during her service in the Army.  No further evidentiary development is warranted in this regard. 

VA provided the Veteran with an examination of her lumbosacral and cervical spine to obtain a nexus opinion in January 2011.  The Veteran was also provided with a VA examination of her feet to obtain a nexus opinion in October 2014, and another VA examination of her lumbosacral and cervical spine in May 2015 to obtain a nexus opinion.  The Board has reviewed the aforementioned examination reports and opinions.  The Board notes that the Veteran's pertinent clinical history was considered by the VA clinicians who presented them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims file.  These examinations, when reviewed individually and collectively, are therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has reviewed the record and finds that the RO/AOJ has substantially complied with the evidentiary development ordered by the Board in its September  2014 remand, which included obtaining the Veteran's SSA records and providing her with VA examination addressing the matters at issue.  A remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Service connection, generally.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis (to include degenerative joint and disc disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative joint disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual background and analysis: Entitlement to service connection for a chronic bilateral foot disability.

As relevant, the Veteran's service treatment records that pertain to her second period of military service in the United States Army, from June 1974 to April 1979, show that on enlistment examination in June 1974, her musculoskeletal system and feet were evaluated as being clinically normal.  In the accompanying medical history questionnaire, she denied having foot trouble.  (Of note, the medical history questionnaire reflects that in 1969, the Veteran was medically separated from her first period of active duty in the USMC because of a pregnancy that occurred during that period of service.)

In August 1974, the Veteran was treated for complaints of right foot pain.  Podiatric consultation revealed a high instep of her right foot, which was characterized as being at the upper limits of a normal foot.  However, no pes cavus was noted and she was prescribed support pad inserts.  The records indicate an injury to her left great toe in April of 1977, but with negative findings on X-ray of her left foot.

No further treatment for any complaints relating to the Veteran's feet was shown in her service treatment records for the remainder of her period of active duty.  On separation examination in April 1979, the Veteran's feet were clinically normal.  In the accompanying medical history questionnaire, she denied having foot trouble.  On an affidavit signed on the actual date of her separation from military service in late April 1979, she affirmed that there was no change in her medical condition since her April 1979 separation examination. 

The Veteran filed her claim for VA compensation for a bilateral foot disability in April 2009, contending that she developed a chronic bilateral foot disability during basic training in her second period of active military service in the Army, when she was provided with a pair of service-issued uniform boots that were too large for her feet.  She reported that her feet started to hurt from these oversized boots and during an in-service podiatric consultation she was told that she had fallen arches was provided with orthotic shoe inserts and advised to wear extra socks but was never issued another pair of better-fitting boots.  She reports that after her discharge from Army service, she did not seek professional treatment for her foot symptoms but instead self-treated them by wearing thick-soled shoes with good arch support.  She now reports that her feet hurt with prolonged walking.

The post-service clinical records associated with the claims file show that during VA examination in January 2011, the Veteran's gait was normal.  A VA treatment note dated April 2011 shows that the Veteran displayed a normal, tandem gait and was able to heel and toe walk normally.

SSA records show that SSA determined that Veteran was disabled as of September 2011 due to discogenic and degenerative disorders of the back and an affective mood disorder.  During examination by SSA, the Veteran incidentally related a history of ongoing chronic foot pain.

A treatment note dated in July 2014 shows that the Veteran was treated for complaints of right lateral foot pain following a twisting injury to this foot after her service-connected knee reportedly gave way.  (The Veteran is presently service-connected for bilateral knee strain.)  However, no further residual impairment associated with this incident is objectively indicated in the subsequent clinical records.

On VA examination in October 2014, the examining clinician noted the Veteran's reported history of onset of bilateral foot pain during active duty due to ill-fitting footwear.  She presented with current complaints of bilateral foot pain with prolonged walking.  On examination, she displayed pain on palpation of the arches and dorsal base of her toes on both feet. Her pedal pulses and sensation in both feet were intact, with the presence of small callouses observed along the medial edges of her great toes.  She was wearing flat shoes with good arch support during the examination.  No unusual shoe wear pattern was observed on inspection of her shoes.  She displayed normal arches, bilaterally, with and without weight bearing and was able to rise to her toes and heels without difficulty.  X-rays revealed that the bones and joints of both feet were intact without evidence of fracture, dislocation, or osseous mass lesion.  No degenerative changes were appreciated.  A Type I accessory navicular was noted.  The soft tissues of both feet were well maintained and no soft tissue swelling was observed.  She was diagnosed with bilateral foot strain manifested by bilateral foot pain on prolonged walking and use.  The following nexus opinion was presented:

The [bilateral foot strain is] less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  [The rationale is that a] review of the available records [shows] that [in August] 1974 the Veteran presented with pain of the right foot[,]. . . documented [as] a "high instep, tenderness and some swelling."  [A service] podiatrist report[ed] "no findings of pes cavus" and noted that the X-ray indicated "upper limits of normal foot." [The foot was] treated with [support pads].  The records indicate injury to the left great toe in April of 1977 with negative foot X-ray.  The Veteran was seen [in April] 1979 for a discharge examination and she checked "no" to a question of "foot trouble."  There was no objective evidence of a foot disability by the medical examiner on the April 1979 examination.

Following active duty, the medical records are silent for complaints of foot pain or treatment of foot pain.  Given the objective evidence of record there is no evidence that the Veteran had a chronic foot condition while on active duty.  She was seen early in her military career in 1974 but finished her active duty period without additional foot pain complaints (except for the left great toe injury in 1977).  This includes checking "no" to foot complaints upon discharge in 1979.  The objective evidence of record also does not support that the Veteran had continuity of symptomatology of a bilateral foot condition following active duty.  

The Veteran's lay statements of record in VBMS and her subjective assertions at today's visit were taken into consideration, however medical records [do not] substantiate these assertions.  If the [in-service] foot complaints resulted in a chronic foot pain condition, one would have expected medical documentation of foot pain complaints and treatment while on active duty and following active duty but there is no evidence of this in the medical record.

Therefore, this examiner opines that [it is less likely than not that] the Veteran's bilateral foot strain. . . had its onset in, or is otherwise related to [her] military service, including her in-service complaints of foot pain and her current assertions of wearing [ill-fitting] boots during [active] service.

Upon consideration of the foregoing evidence and also the Veteran's contentions, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic bilateral foot disability.  The Veteran's service medical records, while showing treatment on two occasions for complaints relating to her feet, also show that her feet were deemed to be clinically normal on separation examination in April 1979.  There is also noted that chronicity is not indicated as she expressly denied having any history of foot trouble during separation examination and affirmed on the actual date of her service discharge that her medical condition had not changed since the earlier separation examination.  Post-service medical records do not show any arthritic joint disease involving either foot manifest to a compensable degree within one year following separation from service in April 1979, nor is any chronic foot disability indicated in the post-service clinical record examination any earlier than the SSA records of 2011.  The clinical evidence does not objectively demonstrate the presence of a chronic orthopedic disability affecting the Veteran's feet until 2011, and there is also no objective medical opinion that directly links the Veteran's current bilateral foot disability with her period of active duty.  The VA examiner's opinion of October 2014 ruled against such a nexus.  While the Board notes that the Veteran was treated for a twisting injury of her right foot in July 2014 following reported giving way of her service-connected knee, the subsequent records do not indicate that any chronic residual impairment had resulted from this incident.  Accordingly, the Board denies the Veteran's claim for service connection for a chronic bilateral foot disability.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

Consideration has also been given to the Veteran's allegation that she experienced continuity of bilateral foot symptomatology from the time of her second period of active duty to the present day for purposes of establishing chronicity with active service.  However, the Board finds that the clinical evidence contemporaneous to her active service and the one-year period immediately following her separation from service is far more probative regarding the question of the medical state of the Veteran's feet at the time.  This clinical evidence demonstrates that the Veteran's feet were not symptomatic during separation examination in service or for many years thereafter and that she reported having no actual history of chronic foot trouble, notwithstanding treatment on two occasions for acute injury during this period of active duty.  As the documented evidence contemporaneous to service contradicts the Veteran's historical assertions, the Board finds the Veteran's account of experiencing chronic bilateral foot symptoms during Army service and thereafter to be not credible.  Her statements therefore do not establish onset of bilateral foot symptoms in service with continuity and chronicity thereafter.  38 C.F.R. § 3.303(b) (2015); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the Board finds that the preponderance of the clinical evidence is against the Veteran's claim for VA compensation for a chronic bilateral foot disability.  The claim for service connection in this regard is thusly denied.  The benefit of the doubt is therefore not for consideration with regard to this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual background and analysis: Entitlement to service connection for a chronic disability of the neck and cervical spine.

The Veteran's service treatment records that pertain to her second period of military service in the United States Army, from June 1974 to April 1979, show that on enlistment examination in June 1974, her neck, spine, and musculoskeletal system were evaluated as being clinically normal.  

A December 1976 physical therapy note shows that the Veteran was treated for complaints of a stiff neck and pain in her left shoulder running down her left arm, whose onset began two weeks earlier.  No precipitating injury or trauma of her neck or arm was reported.  Although a provisional diagnosis of cervical spondylosis was initially presented, subsequent cervical spine X-rays were negative and a final assessment of muscle spasm of the left upper trapezius with thoracic outlet syndrome was presented.  Heat therapy and relaxant exercises were prescribed.  

No further treatment for any complaints relating to the Veteran's neck and cervical spine were shown in her service treatment records for the remainder of her active service.  On separation examination in April 1979, the Veteran's neck, spine, and musculoskeletal system were clinically normal an on an affidavit signed on the actual date of her separation from military service in late April 1979, she affirmed that there was no change in her medical condition since her April 1979 separation examination.

Post-service medical evidence includes, as relevant, the following clinical records:  

A February 2009 VA treatment report shows that the Veteran's neck was supple on physical examination.  In April 2009, the Veteran applied for VA compensation for a chronic neck disability.  Subsequent 2010 treatment records show complaints of chronic neck pain.  

On VA examination January 2011, the Veteran reported a history of neck pain that started in the military although she denied any precipitating injury to her neck.  X-rays of her cervical spine revealed the presence of severe intervertebral disk space narrowing noted at C5-C6 with anterior and posterior osteophytosis. The C1-C2 vertebral level demonstrated mild degenerative changes.  The diagnosis was degenerative joint disease of the cervical spine.  Following a review of the Veteran's claims file, the examining clinician noted her treatment for stiffness of the neck in 1976 associated with acute left trapezius strain, but with negative cervical spine X-rays.  The examiner concluded that the documented evidence did not demonstrate the presence of a chronic neck disability while the Veteran was serving on active duty as there was no clinical evidence of an injury or trauma of the cervical spine during military service, nor was there any documented evidence of treatment for a chronic neck disability within the first five years following her discharge from active duty.  The examiner determined that the chronicity of the Veteran's cervical spine disability could not be established based on the available service treatment records.  Therefore, the examiner expressed the opinion that it was less likely than not that the Veteran's current cervical spine diagnosis had its onset during active military service or was otherwise related to her documented treatment during active duty for acute left trapezius strain.  

An April 2011 VA treatment note reflects that the Veteran was treated for complaints of chronic neck pain.  A March 2014 VA treatment note shows, however, that the Veteran's neck was supple on exam.   

SSA records show that SSA determined that Veteran was disabled as of September 2011 due to discogenic and degenerative disorders of the back and an affective mood disorder.  During examination by SSA, the Veteran related ongoing chronic neck pain.

On VA examination in May 2015, a VA examiner evaluated the Veteran and  diagnosed him with intervertebral disc syndrome of the cervical spine.  The examining clinician opined that - 

[It is] less likely than not (i.e., less than 50 percent probability) that the Veteran's intervertebral disc syndrome of the cervical spine was incurred in or caused by her claimed in-service injury, event or illness.  The stated rationale for this was that the Veteran's service treatment records show treatment for headache and stiffness of her neck in 1976, but contemporaneous X-rays were negative.  The Veteran was treated for acute left trapezius strain [but there was] no further evidence in the service medical records to indicate that a chronic condition developed as a result.  Nor is there evidence of a chronic neck or cervical spine disorder, post-service, until 2004, when private records show that the Veteran received chiropractic treatment for her condition.  Thus there is a lack of a nexus between the symptoms in the service and the current condition [and] therefore it is less likely than not that the [present chronic] cervical spine condition was incurred in or caused by military service.

Upon consideration of the foregoing evidence and also the Veteran's contentions, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic neck or cervical spine disability.  The Veteran's service treatment records, while showing treatment on one occasion for complaints relating to her neck and left shoulder due to acute left trapezius strain, also show that her neck and spine were deemed to be clinically normal on separation examination in April 1979.  Furthermore, chronicity is not indicated as she affirmed on the actual date of her service discharge that her medical condition had not changed since the earlier separation examination.  Post-service medical records do not show any arthritic joint disease involving her cervical spine that was manifest to a compensable degree within one year following separation from service in April 1979, nor is any chronic cervical spine disability indicated in the post-service clinical record any earlier than the notation of neck pain complaints during treatment in 2010 and the January 2011 VA examination report showing degenerative joint disease of the cervical spine.  The clinical evidence does not objectively link the Veteran's current cervical spine disability with her period of active duty.  The VA examiners' opinions of January 2011 and May 2015 unanimously ruled against such a nexus, finding no link between the Veteran's cervical spine disability with her treatment for acute left trapezius strain in service or any link with active duty in general, having determined that the onset of the current arthritic disease of the cervical spine occurred many years after service.  Accordingly, the Veteran's claim for service connection for a chronic disability of her neck and cervical spine is denied.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

Consideration has also been given to the Veteran's allegation that she experienced continuity of cervical spine symptomatology from the time of her second period of active duty to the present day for purposes of establishing chronicity with active service.  However, the clinical evidence contemporaneous to her active service and the one-year period immediately following her separation from service is far more probative regarding the question of the medical state of the Veteran's neck and cervical spine at the time.  This clinical evidence demonstrates that the Veteran's neck was normal and asymptomatic during separation examination in service and remained so for many years thereafter.  As the documented evidence contemporaneous to service contradicts the Veteran's historical assertions, the Board finds the Veteran's account of experiencing chronic neck symptoms during Army service and thereafter to be not credible.  Her statements therefore do not establish onset of cervical spine symptoms in service with continuity and chronicity thereafter.  38 C.F.R. § 3.303(b) (2015); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the Board finds that the preponderance of the clinical evidence is against the Veteran's claim for VA compensation for a chronic disability of her neck and cervical spine.  The claim for service connection in this regard is thusly denied.  The benefit of the doubt is therefore not for consideration with regard to this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

As relevant, the Veteran's service treatment records that pertain to her second period of military service in the United States Army, from June 1974 to April 1979, show that on enlistment examination in June 1974, her spine and musculoskeletal system were evaluated as being clinically normal.  In the accompanying medical history questionnaire, she denied having recurrent back pain.  

In September 1976, the Veteran was treated for complaints of non-radicular low back pain of one week's duration, whose onset was without any precipitating trauma or injury.  Some tenderness over the L2-3 spinous process was detected on examination and the impression was lumbar back strain.  Her lumbar back strain was considered to be an acute and temporary condition and she was placed on a physical profile and excused from physical training and lifting more than 15 pounds of weight for a period of 10 days.

No further treatment for any complaints relating to the Veteran's low back were shown in her service treatment records for the remainder of her active service.  On separation examination in April 1979, the Veteran's spine and musculoskeletal system were clinically normal.  In the accompanying medical history questionnaire, she denied having recurrent back pain.  On an affidavit signed on the actual date of her separation from military service in late April 1979, she affirmed that there was no change in her medical condition since her April 1979 separation examination.

Post-service medical evidence includes, as relevant, the following clinical records: 

A private treatment note dated in May 2004 shows that the Veteran received chiropractic treatment for complaints of low back pain whose onset began approximately three months earlier following a precipitating twisting injury.  Possible osteoporosis and arthritis was indicated and she was advised to obtain a cortisone injection and to lay flat. 

An August 2004 physical therapy treatment report shows that the Veteran reportedly fell over a dog and thereafter developed persistent symptoms of low back pain.  

VA treatment reports dated in March 2009 show that the Veteran reported onset of her chronic low back pain approximately 20 years earlier (i.e., 1988), which had worsened in past year.  

In April 2009, the Veteran filed her claim for VA compensation for a chronic low back disability.  

VA medical reports dated in 2010 show that the Veteran was treated for complaints of chronic low back pain.  An MRI of her lumbar spine revealed a well-defined region of cerebrospinal fluid signal within the sacral spinal canal with erosive changes of the posterior vertebral bodies of the S2 and S3 sacral vertebrae, which was deemed to be most consistent with an arachnoid cyst or a Tarlov cyst.  The impression was mild disc space narrowing at the lower lumbar spine.  

A July 2010 treatment report shows that the Veteran was diagnosed with chronic low back pain that was "likely related to muscle spasms with no abnormalities found on neurological examination."

The report of a January 2011 VA examination shows that the Veteran reported a history of low back pain that started during active duty.  Although she reported that she sustained no precipitating low back injury in service, she stated that she was treated for low back strain while in the Army.  X-rays of her lumbar spine revealed mild diffuse intervertebral disk space narrowing and she was diagnosed with degenerative joint disease of the lumbar spine.  The examiner reviewed the Veteran's claims file, which indicated that she was treated for low back pain and  diagnosed with lumbar back strain during service in  September 1976, but the examiner concluded that there was no documented evidence indicating onset of a chronic spine disability during military service and also no documented evidence indicating treatment for a lumbar spine disability within five years following the Veteran's discharge from her second period of active duty.  The VA examiner concluded that the chronicity of the Veteran's current lumbar spine disability with her period of military service was not established based on the available documented medical records.  Therefore, the examiner's opinion was that it was less likely than not that the Veteran's current lumbar spine disability was linked to her military service.

VA physical therapy notes dated in January - March 2011 shows that the Veteran was treated for complaints of low back pain and assessed with chronic back pain with degenerative disc disease of the lumbar spine.  A VA treatment note dated in April 2011 shows that the Veteran reports a history of low back pain since 1973 and a current diagnosis of chronic low back pain, MRI with S2-3 arachnoid cysts.  

An October 2011 service hospital treatment report shows that the Veteran was admitted to emergency room with complaints of lumbar back pain with radiculopathic symptoms.  X-rays revealed minimal narrowing of L5-S1 intervertebral disc space with minimal hypertrophic changes and normal vertebral alignment.  The examiner's opinion indicated that the Veteran's low back pain could be possibly explained by these findings and the radiographic impression was minimal degenerative changes of the lumbosacral spine.  An October 2011 MRI revealed bulging discs at L4-5 and L5-S1 with foraminal narrowing at L5-S1.  The Veteran was discharged from inpatient care with diagnoses of lumbosacral neuritis, not otherwise specified, and sciatica.  Thereafter, an October 2011 VA physician's statement, which accompanied the Veteran's application for a state handicapped parking permit for her automobile, shows that the Veteran had chronic low back pain with radiculopathy and neuropathy.  

Lay witness statements dated August - September 2012 from the Veteran's eldest daughter and her neighbor, as relevant, attest to the Veteran's current history of chronic low back pain.

A March 2014 psychiatric treatment report incidentally noted that the Veteran complained of chronic low back pain due to a "cyst in her tail bone" that had been present since 2002.  

VA treatment reports dated in 2014 reflect that the Veteran was treated for chronic low back pain with radiculopathy.  

SSA records associated with the Veteran's claims file reflect that the SSA had determined that Veteran was disabled as of September 2011 due to discogenic and degenerative disorders of the back and an affective mood disorder.  During examination by SSA, the Veteran related a history of ongoing chronic LBP pain.

The report of a May 2015 VA examination shows that the Veteran's back complaints were attributed to a diagnosis of intervertebral disc disease of the lumbar spine.  Veteran reported onset of her chronic low back symptoms in service but denied any history of trauma or injury of her lower back during active duty.  The VA examiner noted that the Veteran was treated in service in September 1976 for lumbar back strain.  After review of the pertinent clinical history, the examiner's opinion was that the Veteran's intervertebral disc disease of the lumbar spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Although the Veteran's service treatment records show that she was treated for low back pain and diagnosed with lumbar back strain in September 1976, the examiner explained that there was no clinical evidence in service indicating that a chronic thoracolumbar disability developed.  There was also no evidence in her post-service medical records showing the presence of a chronic orthopedic disability of her lumbosacral spine until 2004, when the private medical records show that the Veteran received chiropractic treatment for low back pain.  Thus, opined the examiner, there was a lack of a nexus between the symptoms in the service and the current condition.  Therefore it was less likely than not that the Veteran's current low back disability was incurred in or caused by military service.

Upon consideration of the foregoing evidence and also the Veteran's contentions, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic low back disability.  The Veteran's service treatment records, while showing treatment on one occasion for complaints relating to her low back due to lumbar back strain, also show that her spine was deemed to be clinically normal on separation examination in April 1979.  Furthermore, chronicity is not indicated as she denied having a history of back pain at the time of her separation examination and thereafter affirmed on the actual date of her service discharge that her medical condition had not changed since the earlier separation examination.  Post-service medical records do not show any arthritic joint disease involving her thoracolumbar or lumbosacral spine that was manifest to a compensable degree within one year following separation from service in April 1979, nor is any chronic lumbosacral spine disability indicated in the post-service clinical record any earlier than the notation of chiropractic treatment for low back pain in 2004.  The clinical evidence does not objectively link the Veteran's current lumbosacral spine disability with her period of active duty.  The VA examiners' opinions of January 2011 and May 2015 unanimously ruled against such a nexus, finding no link between the Veteran's lumbosacral spine disability with her treatment for lumbar back strain in service or any link with active duty in general, having determined that the onset of the current arthritic disease of the lumbosacral spine occurred many years after service.  Accordingly, the Board denies the Veteran's claim for service connection for a chronic disability of her thoracolumbar and lumbosacral spine.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

Consideration has also been given to the Veteran's allegation that she experienced continuity of low back symptomatology from the time of her second period of active duty to the present day for purposes of establishing chronicity with active service.  However, the Board finds that the clinical evidence contemporaneous to her active service and the one-year period immediately following her separation from service is far more probative regarding the question of the medical state of the Veteran's low back at the time.  This clinical evidence demonstrates that the Veteran's spine was normal and asymptomatic during separation examination in service and remained so for many years thereafter.  As the documented evidence contemporaneous to service contradicts the Veteran's historical assertions, the Board finds the Veteran's account of experiencing chronic low back symptoms during Army service and thereafter to be not credible.  Her statements therefore do not establish onset of low back symptoms in service with continuity and chronicity thereafter.  38 C.F.R. § 3.303(b) (2015); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the Board finds that the preponderance of the clinical evidence is against the Veteran's claim for VA compensation for a chronic low back disability.  The claim for service connection in this regard is thusly denied.  The benefit of the doubt is therefore not for consideration with regard to this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other considerations.

To the extent that the Veteran attempts to relate her current disabling foot, neck, and low back diagnoses to her period of active service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board first notes that she is not shown in the record to be a trained medical clinician.  The records clearly establish her duties during service as being clerical and her post-service vocation in retail merchandise sales, per a September 2012 VA-authorized medical examination.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology, time of onset, and degree of severity at time of onset of her claimed orthopedic disabilities fall outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion linking her current orthopedic disabilities of her feet, low back, and neck to her military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the musculoskeletal system or present probative opinions as to their causes and etiology). 


ORDER

Service connection for a chronic bilateral foot disability is denied.

Service connection for a chronic disability of the neck and cervical spine is denied.

Service connection for a chronic low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


